              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 ANTONIO DESHAWN BARBEAU,

                      Petitioner,
                                                  Case No. 17-CV-1744-JPS-JPS
 v.

 WARDEN BRIAN FOSTER,
                                                                  ORDER
                      Respondent.


1.     INTRODUCTION

       In September 2012, when he was just thirteen years old, Petitioner

brutally murdered his great-grandmother with a hatchet. He did so not in

a fit of passion, but simply to steal her valuables. Petitioner’s feeble

attempts to cover up his crime failed, and he was charged with first-degree

intentional homicide. He pleaded no contest to the charge. Petitioner was

sentenced to life imprisonment with his first eligibility for supervised

release on November 24, 2048. Petitioner then filed a post-conviction

motion raising a host of issues and seeking a much sooner potential release

date. This led to an amended judgment being issued, but Petitioner was

largely denied the relief he sought, including an advanced release date, so

he appealed. The Wisconsin Court of Appeals rejected Petitioner’s

arguments, and the Wisconsin Supreme Court denied his petition for

review. The U.S. Supreme Court thereafter denied Petitioner’s request for a

writ of certiorari. The instant habeas petition was filed on December 13,

2017. The petition is now fully briefed, and for the reasons explained below,

it must be denied.
2.     BACKGROUND

       Petitioner’s crime is a Class A felony in Wisconsin, which carries a

mandatory penalty of life imprisonment. Wis. Stat. §§ 940.01, 939.50. A

person subject to life imprisonment may nevertheless be released on

supervision, either after serving twenty years or some other period set by

the sentencing judge (not less than twenty years). Id. § 973.014(1g)(a). That

second option, left to the sentencing judge’s sound discretion, is what the

judge chose in Petitioner’s case. State of Wisconsin v. Barbeau, 883 N.W.2d

520, 529 (Wis. Ct. App. 2016) (“[I]n sentencing an offender to life

imprisonment, [Section] 973.014(1g)(a) gives the circuit court three options:

eligibility for release to extended supervision after twenty years, after some

time later than twenty years, or not eligible for release to extended

supervision.”).

       Petitioner pleaded no contest to the murder charge in exchange for

the state’s recommendation that he be eligible for supervised release after

thirty-five years. Id. at 525. At sentencing, the circuit court engaged in a

thorough discussion of the facts of the case in determining an appropriate

supervision eligibility date. Id. It noted that if he were an adult, Petitioner’s

horrific crime would not warrant any potential for supervised release. Id.

However, because of Petitioner’s young age, the remarks of his family at

the hearing, and the state’s recommendation, the circuit court found that

release eligibility was appropriate. Id. The date was set for November 24,

2048, which would be Petitioner’s fiftieth birthday. Id. This would be just

slightly   beyond    the   thirty-five   year    anniversary   of   Petitioner’s

incarceration.

       More than a year after sentencing, and with new counsel, Petitioner

filed a motion for post-conviction relief. Id. at 526. He argued that the


                                  Page 2 of 12
parties and circuit court had erroneously used the term “parole” in the

sentencing hearing and judgment, when “extended supervision” was the

proper term. Id. This was unfortunately true, and to Petitioner, this was

more than a typographical error. Id. Rather, the differences between parole

and extended supervision represented a new factor warranting

modification of his sentence. Id. Namely, Petitioner wanted a supervision

eligibility date set at twenty years instead of thirty-five. Id. Petitioner

further argued that his counsel at sentencing was ineffective for not raising

the terminology issue. Id. Finally, Petitioner asserted that Wisconsin’s

sentencing scheme for Class A felonies was unconstitutional as applied to

juveniles like himself. Id.

       The circuit court amended the judgment to reflect Petitioner’s

eligibility for extended supervision and not parole, but otherwise rejected

his bid for relief. He appealed, and on June 22, 2016, the Wisconsin Court

of Appeals affirmed that disposition. Petitioner then filed a petition for

review with the Wisconsin Supreme Court. His petition was limited to two

issues: 1) the terminology error was a new factor warranting a sentencing

modification, and 2) Wisconsin’s sentencing scheme was unconstitutional

for juveniles. (Docket #19-6 at 2). The petition for review was denied, as was

a subsequent petition for a writ of certiorari to the U.S. Supreme Court.

(Docket #1 at 40, 105).

3.     LEGAL STANDARD

       State criminal convictions are generally considered final. Review

may be had in federal court only on limited grounds. To obtain habeas relief

from a state conviction, 28 U.S.C. § 2254(d)(1) (as amended by the

Antiterrorism and Effective Death Penalty Act (“AEDPA”)) requires the

petitioner to show that the state court’s decision on the merits of his


                                Page 3 of 12
constitutional claim was contrary to, or involved an unreasonable

application of, clearly established federal law as determined by the U.S.

Supreme Court. 28 U.S.C. § 2254(d)(1); Brown v. Payton, 544 U.S. 133, 141

(2005). The burden of proof rests with the petitioner. Cullen v. Pinholster, 563

U.S. 170, 181 (2011). The relevant decision for this Court to review is that of

the last state court to rule on the merits of the petitioner’s claim. Charlton v.

Davis, 439 F.3d 369, 374 (7th Cir. 2006). In Petitioner’s case, that would be

the Wisconsin Court of Appeals’ June 22, 2016 opinion.

       A state-court decision runs contrary to clearly established Supreme

Court precedent “if it applies a rule that contradicts the governing law set

forth in [those] cases, or if it confronts a set of facts that is materially

indistinguishable from a decision of [the Supreme] Court but reaches a

different result.” Brown, 544 U.S. at 141. Similarly, a state court

unreasonably applies clearly established Supreme Court precedent when it

applies that precedent to the facts in an objectively unreasonable manner.

Id.; Bailey v. Lemke, 735 F.3d 945, 949 (7th Cir. 2013).

       The AEDPA undoubtedly mandates a deferential standard of

review. The Supreme Court has “emphasized with rather unexpected

vigor” the strict limits imposed by Congress on the authority of federal

habeas courts to overturn state criminal convictions. Price v. Thurmer, 637

F.3d 831, 839 (7th Cir. 2011). It is not enough for the petitioner to prove the

state courts were wrong; he must also prove they acted unreasonably.

Harrington v. Richter, 562 U.S. 86, 101 (2005); Campbell v. Smith, 770 F.3d 540,

546 (7th Cir. 2014) (“An ‘unreasonable application of’ federal law means

‘objectively unreasonable, not merely wrong; even ‘clear error’ will not

suffice.’”) (quoting White v. Woodall, 134 S. Ct. 1697, 1702 (2014)).




                                  Page 4 of 12
       Indeed, the habeas petitioner must demonstrate that the state court

decision is “so erroneous that ‘there is no possibility fairminded jurists

could disagree that the state court’s decision conflicts with [the Supreme]

Court’s precedents.’” Nevada v. Jackson, 569 U.S. 505, 508–09 (2013) (quoting

Harrington, 562 U.S. at 102). The state court decisions must “be given the

benefit of the doubt.” Woodford v. Visciotti, 537 U.S. 19, 24 (2002); Hartjes v.

Endicott, 456 F.3d 786, 792 (7th Cir. 2006). As the Supreme Court has

explained, “[i]f this standard is difficult to meet, that is because it was

meant to be.” Harrington, 562 U.S. at 102. Indeed, Section 2254(d) stops just

short of “imposing a complete bar on federal-court relitigation of claims

already rejected in state proceedings.” See id. This is so because “habeas

corpus is a ‘guard against extreme malfunctions in the state criminal justice

systems,’ not a substitute for ordinary error correction through appeal.” Id.

at 102–03 (quoting Jackson v. Virginia, 443 U.S. 307, 332 n.5 (1979) (Stevens,

J., concurring)).

4.     ANALYSIS

       The petition in this case states one ground for relief: that Wisconsin’s

sentencing scheme for Class A felonies is unconstitutional as applied to

juveniles. (Docket #1 at 7–8). In light of the standard of review, this Court

must answer the following question: was it unreasonable or contrary to U.S.

Supreme Court precedent for the Wisconsin Court of Appeals to reject this

argument when Petitioner raised back in 2016? The answer is clearly no.

       The Wisconsin Court of Appeals discerned three federal

constitutional arguments in Petitioner’s appeal:

              First, that Wis. Stat. § 973.014(1g)(a)3 is
       unconstitutional because it imposes a life sentence and one
       option does not allow for extended supervision at all. Second,
       that the mandatory minimum of twenty years’ imprisonment


                                 Page 5 of 12
       provided     by    §    973.014(1g)(a)1    is    “categorically
       unconstitutional” when it is “applied to children.” This
       conclusion, Barbeau argues, follows as a natural extension
       flowing from a trilogy of cases decided by the United States
       Supreme Court and is the same one the Iowa Supreme Court
       reached with respect to all mandatory minimum sentences
       when applied to juveniles, which Barbeau urges us to adopt.
       Third and finally, he argues that the statutory scheme for
       release on extended supervision “does not afford a
       meaningful opportunity to obtain release based on
       demonstrated maturity and rehabilitation.” This is because in
       deciding whether an offender should be released on extended
       supervision, a court may consider only whether the offender
       is a danger to the public. In addition, an offender is not
       guaranteed the right to a hearing or a right to counsel.

Barbeau, 883 N.W.2d at 528–29. Each of these contentions was founded on

the proscription of cruel and unusual punishments found in the Eighth

Amendment. Id. at 529–35.

       The Court of Appeals addressed each argument in turn. As to the

first, it discussed the U.S. Supreme Court’s recent opinions on sentencing

for juveniles. Id. at 529–31. Roper v. Simmons, 543 U.S. 551, 568 (2005), barred

the use of the death penalty for juveniles, and Graham v. Florida, 560 U.S. 48,

79 (2010), held that juveniles cannot be sentenced to life imprisonment

without the possibility of parole for nonhomicide crimes. Miller v. Alabama,

567 U.S. 460, 479 (2012), states that for homicide crimes, a sentencing

scheme which mandates life imprisonment without parole for juveniles

violates the Eighth Amendment. Rather, such schemes must permit the

sentencing court to account for the offender’s youth and the issues

attendant to that fact. Id. The Court of Appeals found that Wisconsin’s

sentencing scheme was in accord with these rulings because it gives the




                                 Page 6 of 12
sentencing court discretion in determining a date for eligibility for

supervised release. Barbeau, 883 N.W.2d at 531.

      Petitioner’s second argument was not directly addressed by this

precedent. The Court of Appeals proceeded to apply the same analysis used

in those decisions, however, to find that the twenty-year mandatory

minimum of imprisonment passed muster under the Eighth Amendment.

Legislative enactments like Section 973.014(1g)(a)1 are presumed to be

constitutional. Id. at 530. Challengers bear a heavy burden to show

otherwise. Id.; Gregg v. Georgia, 428 U.S. 153, 174–76 (1976). To assess

whether an enactment categorically violates the Eighth Amendment, the

U.S. Supreme Court

      first considers objective indicia of society’s standards, as
      expressed in legislative enactments and state practice, to
      determine whether there is a national consensus against the
      sentencing practice at issue. Next, guided by the standards
      elaborated by controlling precedents and by the Court’s own
      understanding and interpretation of the Eighth Amendment’s
      text, history, meaning, and purpose, the Court must
      determine in the exercise of its own independent judgment
      whether the punishment in question violates the
      Constitution.

Graham, 560 U.S. at 61 (citations and quotations omitted); Barbeau, 883

N.W.2d at 530.

      The Court of Appeals first found that Petitioner had not shown “that

there is any kind of consensus against a mandatory minimum sentence of

twenty years’ imprisonment for a juvenile who commits first-degree

intentional homicide.” Barbeau, 883 N.W.2d at 532. Next, the court’s

independent judgment did not lead to the conclusion that the mandatory




                               Page 7 of 12
minimum violated the Eighth Amendment. Id. at 533–34. Rather, it was

consistent with the U.S. Supreme Court cases cited above and reflected

       a societal judgment that this is the very least required, even
       where the offender is a juvenile, in order to meet legitimate
       penological goals such as retribution—an expression of
       society’s moral outrage at particularly offensive conduct—
       deterrence—to deter other potential juvenile homicide
       offenders—and incapacitation—so that offender himself will
       not harm anyone else.

Id. at 534; Gregg, 428 U.S. at 175 (“[I]n assessing a punishment selected by a

democratically elected legislature against the constitutional measure, we

presume its validity. We may not require the legislature to select the least

severe penalty possible so long as the penalty selected is not cruelly

inhumane or disproportionate to the crime involved.”).

       Petitioner’s final argument stemmed from the pronouncement in

Graham that

       [a] State is not required to guarantee eventual freedom to a
       juvenile offender convicted of a nonhomicide crime. What the
       State must do, however, is give defendants like Graham some
       meaningful opportunity to obtain release based on
       demonstrated maturity and rehabilitation. It is for the State, in
       the first instance, to explore the means and mechanisms for
       compliance. It bears emphasis, however, that while the Eighth
       Amendment prohibits a State from imposing a life without
       parole sentence on a juvenile nonhomicide offender, it does
       not require the State to release that offender during his
       natural life. Those who commit truly horrifying crimes as
       juveniles may turn out to be irredeemable, and thus deserving
       of incarceration for the duration of their lives.

Graham, 560 U.S. at 75 (emphasis added). Wisconsin provides for release on

extended supervision only when a prisoner provides, by clear and

convincing evidence, that they are no longer a danger to society. Wis. Stat.



                                 Page 8 of 12
§ 302.114(5)(cm). The Court of Appeals determined that this requirement

was consistent with Graham, and in particular its allowance for states to

assess “demonstrated maturity and rehabilitation” in the first instance.

Barbeau, 883 N.W.2d 534–35. Under Wisconsin’s rule, once Petitioner

reached his first supervision eligibility date, he would be free to show that

his crime was “influenced by his youth,” and thus he was no longer

dangerous, and that he had otherwise been rehabilitated. Id. at 535.

       Even construed generously, Petitioner’s brief merely contends that

the Wisconsin Court of Appeals got it wrong in the above holdings, not that

its rulings were unreasonable in light of U.S. Supreme Court precedent. In

other words, this habeas action is nothing more than a thinly veiled attempt

at a “do-over” in this Court. Petitioner parrots precisely the same

arguments he and his counsel have made all along, in the hope that this

Court will disagree with those before it. This is not an appropriate use of a

federal habeas petition. The Court cannot construct an appropriate

argument on Petitioner’s behalf. See Anderson v. Hardman, 241 F.3d 544, 545

(7th Cir. 2001). In any event, the Court of Appeals’ decision was far from

unreasonable. Rather, it was entirely consistent with Graham and Miller. At

the very least, Petitioner has come nowhere close to showing that all

fairminded jurists would disagree with the Court of Appeals’ reasoning. He

is not, therefore, entitled to any federal habeas relief.

       Petitioner attempts to raise many other specific arguments regarding

his sentence. He contends that: 1) because certain studies show differences

between adults and children in criminal culpability, Wisconsin should have

an entirely separate penalty scheme for juvenile murderers, 2) he lacks a

meaningful opportunity for release because statistics reveal that Wisconsin

courts rarely allow homicide offenders out on supervision, 3) the


                                  Page 9 of 12
sentencing court did not adequately account for his youth in arriving at the

supervision eligibility date, 4) his attorney at sentencing was ineffective for

not correcting the use of the term “parole” during the sentencing hearing

and in the judgment, and for not raising the aforementioned studies and

statistics, and 5) the misuse of the term “parole” created a “new factor”

warranting resentencing. (Docket #1 at 7–8; Docket #23 at 2–5).

       Respondent asserts that the Court cannot hear any of these claims.

None of the first three arguments were raised at any level of the Wisconsin

court system. (Docket #24 at 19–22). These arguments are, therefore,

procedurally defaulted. Perruquet v. Briley, 390 F.3d 505, 514 (7th Cir. 2004)

(“[W]hen the habeas petitioner has failed to fairly present to the state courts

the claim on which he seeks relief in federal court and the opportunity to

raise that claim in state court has passed, the petitioner has procedurally

defaulted that claim.”). The fourth argument is both moot, because

Petitioner’s judgment was amended, and also procedurally defaulted,

because it was not raised in the petition for review to the Wisconsin

Supreme Court. Id. at 22–26; Lewis v. Sternes, 390 F.3d 1019, 1025–26 (7th Cir.

2004) (a federal habeas petitioner must present their claims to every

available level of the state court system). The final claim is purely an issue

of state, not federal, law. See State of Wis. v. Foellmi, 205 N.W.2d 144, 149–50

(Wis. 1973); State of Wis. v. Harbor, 797 N.W.2d 828, 837–38 (Wis. 2011).

Federal courts deciding habeas petitions cannot hear claims based solely on

state law. Perruquet, 390 F.3d at 511. Petitioner chose not to respond to

Respondent’s allegations of procedural infirmity in his reply. See (Docket

#25). The Court must, therefore, treat Respondent’s arguments as conceded

and will not address the merits of Petitioner’s other claims. Williams v. Berge,

102 F. App’x 506, 508 (7th Cir. 2004) (underdeveloped or non-existent


                                 Page 10 of 12
arguments constitute a waiver of opposition as to the issues they were

meant to address, even for pro se litigants).

5.     CONCLUSION

       Petitioner has not shown that the Wisconsin Court of Appeals

unreasonably applied Miller and Graham in upholding his sentence. Indeed,

he barely even gestured at such an argument. Any other argument

suggested in the petition and Petitioner’s brief are procedurally infirm and

thus cannot be considered by this Court. With all of the claims disposed,

the petition must be dismissed with prejudice.

       Under Rule 11(a) of the Rules Governing Section 2254 Cases, “the

district court must issue or deny a certificate of appealability when it enters

a final order adverse to the applicant.” To obtain a certificate of

appealability under 28 U.S.C. § 2253(c)(2), Petitioner must make a

“substantial showing of the denial of a constitutional right” by establishing

that “reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that

the issues presented were adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal citations

omitted). As the Court discussed above, no reasonable jurists could debate

whether the petition has merit. The Court must, therefore, deny Petitioner

a certificate of appealability.

       Finally, the Court closes with some information about the actions

that Petitioner may take if he wishes to challenge the Court’s resolution of

this case. This order and the judgment to follow are final. A dissatisfied

party may appeal this Court’s decision to the Court of Appeals for the

Seventh Circuit by filing in this Court a notice of appeal within 30 days of

the entry of judgment. See Fed. R. App. P. 3, 4. This Court may extend this


                                  Page 11 of 12
deadline if a party timely requests an extension and shows good cause or

excusable neglect for not being able to meet the 30-day deadline. See Fed. R.

App. P. 4(a)(5)(A). Moreover, under certain circumstances, a party may ask

this Court to alter or amend its judgment under Federal Rule of Civil

Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil

Procedure 60(b). Any motion under Federal Rule of Civil Procedure 59(e)

must be filed within 28 days of the entry of judgment. The Court cannot

extend this deadline. See Fed. R. Civ. P. 6(b)(2). Any motion under Federal

Rule of Civil Procedure 60(b) must be filed within a reasonable time,

generally no more than one year after the entry of the judgment. The court

cannot extend this deadline. See id. A party is expected to closely review all

applicable rules and determine what, if any, further action is appropriate in

a case.

          Accordingly,

          IT IS ORDERED that Petitioner’s petition for a writ of habeas corpus

(Docket #1) be and the same is hereby DENIED;

          IT IS FURTHER ORDERED that a certificate of appealability as to

Petitioner’s petition be and the same is hereby DENIED; and

          IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

          The Clerk of the Court is directed to enter judgment accordingly.

          Dated at Milwaukee, Wisconsin, this 28th day of December, 2018.

                                     BY THE COURT:



                                     ____________________________________
                                     J. P. Stadtmueller
                                     U.S. District Judge



                                  Page 12 of 12
